Citation Nr: 1520855	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder, to include as secondary to the service-connected traumatic brain injury (TBI).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, to include as secondary to the service-connected TBI.

6.  Entitlement to an initial compensable rating for status post fracture of fifth metacarpal head of the left hand.

7.  Entitlement to an initial compensable rating for residual scar, status post excision of tubercle of the right tibia.

8.  Entitlement to an initial compensable rating for status post hair-line fracture of the distal phalanx of the middle finger of the right hand.

9.  Entitlement to an initial compensable rating for scar, status post laceration of the left mandible.

10.  Entitlement to an initial compensable rating for scar, status post laceration above left eye.

11.  Entitlement to a rating in excess of 10 percent for slight instability of the right knee.

12.  Entitlement to a rating in excess of 10 percent for musculoligamentous strain with partial patellar tendon excision, bony removal of prominent tibial tubercle of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from June 1980 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA Regional Office (RO) in Houston, Texas.

In January 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The petition to reopen was adjudicated by the RO as an original claim as the Veteran sought service connection for a seizure disorder as secondary to head trauma.  As discussed below, the Veteran was previously denied service connection for a seizure disorder in 2004.  Since the Veteran is again seeking service connection for a seizure disorder, a new theory of entitlement (secondary service connection) does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  Consequently, the Board has construed the issue as set forth on the title page.  While the RO did not adjudicate a petition to reopen, since the Board is reopening the claim, the Veteran is not prejudiced by the Board's recharacterization of this issue.  

For the reasons set forth below, the Board is reopening the Veteran's claim of service connection for a seizure disorder.  The underlying service connection issue, as well as the remaining service connection issues except for tinnitus, and the increased rating claims except for the scar issues, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for initial compensable ratings for the scars of the right tibia, left mandible, and above the left eye.

2.  By an unappealed May 2004 rating decision, the RO denied service connection for a seizure disorder on the basis that there was no evidence showing a nexus between a seizure disorder and his military service.

3.  Evidence received after the May 2004 denial relates to unestablished facts necessary to substantiate the claim of service connection for a seizure disorder and raises a reasonable possibility of substantiating the underlying claim.

4.  The Veteran has tinnitus that is as likely as not related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an initial compensable rating for residual scar, status post excision of tubercle of the right tibia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an initial compensable rating for scar, status post laceration of the left mandible by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an initial compensable rating for scar, status post laceration above left eye by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The RO's May 2004 denial of service connection for a seizure disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

5.  Evidence received since the final May 2004 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran has withdrawn three issues, the Board is reopening the Veteran's petition to reopen, is granting service connection for tinnitus, and is remanding the other issues on appeal, no discussion of VA's duties to notify and assist is necessary.

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of initial compensable ratings for his scars of the right tibia, left mandible, and above the left eye.  See January 2015 Hearing Transcript (T.) at 2; January 2015 statement from the Veteran.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of initial compensable ratings for scars of the right tibia, left mandible, and above the left eye and they are dismissed.

	B.  New and Material

Service connection for a seizure disorder was denied in May 2004 because the evidence did not show that any disorder was related to the Veteran's military service.  After receiving notice of the May 2004 decision, the Veteran did appeal the denial of that issue.  Later, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the May 2004 rating decision consisted of the Veteran's service treatment records (STRs) and post-service medical records.  His STRs showed head injuries, but did not show the diagnosis of any seizure disorder.  A November 2001 treatment record shows that the Veteran had a history of new onset of a seizure disorder beginning in March of that year.  None of the Veteran's treatment records showed that a seizure disorder was related to his military service.  

Accordingly, at the time of the denial in May 2004, the claims folder contained no competent evidence that a seizure disorder was related to the Veteran's military service.  Thus, the RO, in May 2004, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a seizure disorder was received prior to the expiration of the appeal period.  The May 2004 rating decision is thus final.  

The relevant evidence received since the denial consists of additional medical records, January 2014 VA examinations, and the Veteran's testimony at his January 2015 hearing.  The Veteran was diagnosed with a TBI at one of the VA examinations as a result of documented in-service head injuries; service connection was subsequently granted for a TBI.  The Veteran's testimony at his January 2015 hearing shows that his doctors had told him that his seizure disorder may be related to in-service head injuries.  

The evidence of record obtained since the May 2004 rating decision, particularly the January 2014 VA examination showing a diagnosis of a TBI from in-service head injuries and the Veteran's testimony, suggest that a seizure disorder may be related to his military service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a seizure disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

	C.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

The Veteran's personnel records show that his first period of military service included working as a unit aircraft fuel systems specialist.  Based on the Veteran's testimony of exposure to aircraft noise as a result of that, in-service acoustic trauma is conceded.  

At a January 2014 VA examination, the Veteran reported that his tinnitus began during service after he fell off an aircraft.  The examiner opined that they could not provide an opinion regarding the etiology without resorting to speculation.  The rationale was that there were no significant threshold shifts in his hearing from the time of evaluation in the military.  The examiner concluded that there were no objective factors seen for which the etiology of the tinnitus could be attributed.   

The Veteran's testimony indicates that he has had no post-service acoustic trauma.   

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus and had in-service acoustic trauma.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his tinnitus and his military service.

The Veteran is competent and credible to report that his tinnitus began in service.  He has denied having any post-service noise exposure to account for his tinnitus.  Although the examiner could not point to any objective factors to have caused the Veteran's tinnitus, the fact that the Veteran reported that his tinnitus had its onset in service is sufficient to support a finding of service connection.   There is no evidence to contradict the Veteran's assertions that the onset of his tinnitus began in service, especially as the evidence fails to show any post-service acoustic trauma.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.


ORDER

Entitlement to an initial compensable rating for residual scar, status post excision of tubercle of the right tibia is dismissed.

Entitlement to an initial compensable rating for scar, status post laceration of the left mandible is dismissed.

Entitlement to an initial compensable rating for scar, status post laceration above left eye is dismissed.
New and material evidence having been received, the claim for service connection for a seizure disorder is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues.  Regarding all issues, the Veteran's complete VA treatment records have not been obtained.  An October 2002 record references VA treatment in 1999 through 2000; none of those records are in the claims file and could be pertinent to the service connection issues on appeal.  As for the increased rating claims, the most recent treatment records are dated in 2009.  To adequately rate the current severity of the Veteran's disabilities, updated treatment records should be obtained.  

The Board also concludes that VA examinations are necessary for the claims of service connection for a seizure disorder and an acquired psychiatric disorder, and may be necessary for the claimed bilateral eye disorder.  The Veteran was afforded a VA examination for his seizure disorder in January 2014; a negative nexus opinion regarding whether a seizure disorder was caused by the service-connected TBI was provided.  However, as the examiner did not address aggravation, the Board finds that an additional examination is necessary.  As for the acquired psychiatric disorder, no psychiatric VA examination was provided to the Veteran.  Since the January 2014 TBI examination indicates that the Veteran has residuals consisting of a mental disorder, the Board concludes that the Veteran should be afforded a VA psychiatric examination.  

As for the Veteran's eyes, he was afforded a VA examination in January 2014; the examiner indicated that the Veteran had not been diagnosed with an eye condition other than congenital or developmental errors of refraction.  His hearing testimony indicates that he has a diagnosis of cataracts.  If additional evidence obtained contains a diagnosis of a bilateral eye disorder that may be related to the Veteran's military service, to include documented eye injuries, a new examination should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Nebraska-Western Iowa Healthcare System (HCS), including any records beginning in at least 1999, and current records from the VA South Texas HCS.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After completing directive (1), accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed seizure and acquired psychiatric disorders.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.

A)  For the Veteran's seizure disorder, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed seizure disorder is aggravated (permanently worsened beyond normal progression) by his service-connected TBI.  [If any disorder is found to have been aggravated by his service-connected TBI, the examiner should quantify the approximate degree of aggravation.]   

B)  For the Veteran's acquired psychiatric disorder, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed acquired psychiatric disorder is directly related to the Veteran's military service or is caused or aggravated by his service-connected TBI.  [If any disorder is found to have been aggravated by his service-connected TBI, the examiner should quantify the approximate degree of aggravation.]    

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  After completing directive (1), if additional evidence received shows a bilateral eye disorder that may be related to the Veteran's military service, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral eye disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed bilateral eye disorder is directly related to the Veteran's military service.  The examiner should discuss the September 1982 left eye injury as well as other eye injuries in August 1980, November 1981, and July 1982. 

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


